      Case 1:21-cv-00071-CCC-LT Document 22 Filed 09/21/21 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARQUIS MIDDLETON,                         :   CIVIL ACTION NO. 1:21-CV-71
                                           :
                   Plaintiff               :   (Judge Conner)
                                           :
             v.                            :
                                           :
TINA LITZ and                              :
PRIMECARE MEDICAL, INC.,                   :
                                           :
                   Defendants              :

                                 MEMORANDUM

      This is a prisoner civil rights case under 42 U.S.C. § 1983 in which pro se

plaintiff Marquis Middleton alleges that defendants have been deliberately

indifferent to the risks posed by the COVID-19 pandemic in violation of the Eighth

Amendment. Both defendants have filed motions to dismiss the complaint. We will

grant the motions, dismiss the complaint without prejudice, and grant plaintiff

leave to file an amended complaint.

   I. Factual Background & Procedural History

      Middleton is incarcerated in the Lebanon County Correctional Facility

(“LCCF”) in Lebanon, Pennsylvania. He initiated this case through the filing of a

complaint on January 12, 2021. (Doc. 1). According to the allegations in the

complaint, LCCF has not taken adequate steps to ensure social distancing between

inmates in the facility, despite “widespread understanding” of the importance of

social distancing in preventing the spread of COVID-19. (Id. at 3). Middleton

alleges that LCCF has also failed to provide sufficient cleaning materials to inmates

and has consistently failed to sanitize common areas of the prison. (Id.) He asserts
        Case 1:21-cv-00071-CCC-LT Document 22 Filed 09/21/21 Page 2 of 6




that such measures are necessary because “infected inmates” are “roaming around

in the same unit as those not infected,” and “using the same telephones, kiosk

tablets, showers, and laundry exchanges” as the uninfected inmates. (Id.)

        Middleton purportedly tested positive for COVID-19 on December 23, 2020.

(Id.) He alleges that the prison’s practice of keeping inmates who have tested

positive for COVID-19 in the same unit as those who have not tested positive puts

inmates in danger of contracting COVID-19. (Id. at 3-4). Middleton alleges that

these failures to prevent the spread of COVID-19 constitute cruel and unusual

punishment under the Eighth Amendment. (Id. at 4). He names as defendants

Tina Litz, who was employed by LCCF as the deputy warden of treatment at all

relevant times, 1 and PrimeCare Medical, Inc. (“PrimeCare”), the private company

contracted to administer health care at LCCF. (Id. at 2). Middleton seeks monetary

damages, release from imprisonment, and “reasonable deals” on his “open case.”

(Id. at 5).

        Defendant Litz moved to dismiss the complaint on February 26, 2021, and

Defendant PrimeCare moved to dismiss on March 29, 2021. (Docs. 17, 19). The

court issued an order on May 14, 2021 requiring Middleton to oppose the motions by




        1
            Litz has since been promoted to Warden of LCCF.


                                           2
       Case 1:21-cv-00071-CCC-LT Document 22 Filed 09/21/21 Page 3 of 6




May 28, 2021. Middleton did not oppose either motion. The motions are now ripe

for disposition and deemed unopposed pursuant to Local Rule 7.6. 2

II.    Legal Standard

       Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for the

dismissal of complaints that fail to state a claim upon which relief may be granted.

FED. R. CIV. P. 12(b)(6). When ruling on a motion to dismiss under Rule 12(b)(6), the

court must “accept all factual allegations as true, construe the complaint in the light

most favorable to the plaintiff, and determine whether, under any reasonable

reading of the complaint, the plaintiff may be entitled to relief.” Phillips v. County

of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche Holdings,

Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)).

       Federal notice and pleading rules require the complaint to provide “the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.”

Phillips, 515 F.3d at 232 (alteration in original) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). To test the sufficiency of the complaint, the court conducts

a three-step inquiry. See Santiago v. Warminster Township, 629 F.3d 121, 130-31

(3d Cir. 2010). In the first step, “the court must ‘tak[e] note of the elements a

plaintiff must plead to state a claim.’” Id. at 130 (alteration in original) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Next, the factual and legal elements of a


       2
        The docket of this case lists Middleton’s mailing address as LCCF, and the
court has not received any filing from Middleton changing or updating this address.
Based on this information, the court assumes that Middleton received copies of the
motions to dismiss, the supporting briefs, and the court’s order requiring responses
to the motions.


                                               3
       Case 1:21-cv-00071-CCC-LT Document 22 Filed 09/21/21 Page 4 of 6




claim must be separated; well-pleaded facts are accepted as true, while mere legal

conclusions may be disregarded. Id. at 131-32; see Fowler v. UPMC Shadyside, 578

F.3d 203, 210-11 (3d Cir. 2009). Once the court isolates the well-pleaded factual

allegations, it must determine whether they are sufficient to show a “plausible claim

for relief.” Iqbal, 556 U.S. at 679 (citing Twombly, 550 U.S. at 556); Twombly, 550

U.S. at 556. A claim is facially plausible when the plaintiff pleads facts “that allow[]

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678.

       Courts must liberally construe complaints brought by pro se litigants. Sause

v. Bauer, 585 U.S. __, 138 S. Ct. 2561, 2563 (2018). Pro se complaints, “however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).

III.   Discussion

       Middleton brings his constitutional claims under 42 U.S.C. § 1983. Section

1983 creates a private cause of action to redress constitutional wrongs committed by

state officials. 42 U.S.C. § 1983. The statute is not a source of substantive rights, but

serves as a mechanism for vindicating rights otherwise protected by federal law.

See Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002); Kneipp v. Tedder, 95 F.3d

1199, 1204 (3d Cir. 1996). To state a Section 1983 claim, plaintiffs must show a

deprivation of a “right secured by the Constitution and the laws of the United

States . . . by a person acting under color of state law.” Kneipp, 95 F.3d at 1204

(quoting Mark v. Borough of Hatboro, 51 F.3d 1137, 1141 (3d Cir. 1995)).

                                           4
       Case 1:21-cv-00071-CCC-LT Document 22 Filed 09/21/21 Page 5 of 6




       Defendant Litz’s motion to dismiss argues that dismissal is appropriate

because the complaint does not allege that she was personally involved in any

violation of Middleton’s civil rights. (Doc. 18 at 3-5).

       We agree. A defendant cannot be liable for a violation of a plaintiff’s civil

rights unless the defendant was personally involved in the violation. Jutrowski v.

Twp. of Riverdale, 904 F.3d 280, 289 (3d Cir. 2018). The defendant’s personal

involvement cannot be based solely on a theory of respondeat superior. Rode v.

Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). Rather, for a supervisor to be liable

for the actions of a subordinate, there must be evidence of personal direction or

actual knowledge and acquiescence. Id. Middleton makes no allegations as to how

Litz was personally involved in the alleged violation of his rights. We will therefore

dismiss the claims against Litz. 3

       We will similarly dismiss Middleton’s claims against defendant PrimeCare.

To state a civil rights claim upon which relief may be granted against a private

corporation providing medical services through a contract with a prison, prisoner

plaintiffs must allege that the corporation had a “policy or custom that resulted in

the alleged constitutional violations at issue.” Palakovic v. Wetzel, 854 F.3d 209, 232

(3d Cir. 2017) (citing Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 583-84 (3d




       3
       Based on our conclusion that dismissal is appropriate for failure to allege
personal involvement, we do not reach defendant Litz’s alternative argument that
the complaint should be dismissed for failure to allege deliberate indifference to a
substantial risk of harm.


                                            5
       Case 1:21-cv-00071-CCC-LT Document 22 Filed 09/21/21 Page 6 of 6




Cir. 2003)). Middleton makes no such allegations here, and we will therefore

dismiss the claims against PrimeCare.

       We will, however, grant Middleton leave to amend his claims against both

defendants. Before dismissing a civil rights complaint for failure to state a claim

upon which relief may be granted, a district court must permit a curative

amendment unless the amendment would be inequitable or futile. Phillips, 515

F.3d at 245. Leave to amend is appropriate here because Middleton’s claims are

factually, rather than legally, deficient.

IV.    Conclusion

       We will grant defendants’ motions (Docs. 17, 19) to dismiss, dismiss the

complaint without prejudice, and grant Middleton leave to file an amended

complaint. An appropriate order shall issue.


                                             /S/ CHRISTOPHER C. CONNER
                                             Christopher C. Conner
                                             United States District Judge
                                             Middle District of Pennsylvania

Dated:    September 21, 2021




                                               6
